DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 14-15, “the root of the eyelashes” lacks a prior antecedent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc (WO 2017/021240) in view of Montiel (US 4,135,527).
Regarding claim 1, Blanc et al. disclose a cosmetic treatment method for adding fibers to natural hair fibers, comprising applying an adhesive composition (A) to at least part of the user’s hair (Abstract), providing an applicator (12) on which fibers are borne, the fibers being substantially parallel to one another on the applicator, bringing fibers (12) borne by an applicator (11) into contact with the adhesive composition (A) present on the user’s hair (Abstract), moving the applicator (11) away from the user’s hair, so as to release fibers (12) which adhere to the user’s hair the fibers being substantially parallel to one another on the applicator (see Figure 1 and Figure 4A; Abstract). Blanc does not disclose the length on which the adhesive composition is applied being a range from 1 to 70% of the natural length of the eyelashes. Montiel teaches a cosmetic treatment method for adding fibers to natural eyelashes, comprising applying an adhesive composition (18) to at least part of the eyelashes (Figure 6), bringing fibers (34) borne by an applicator (40) into contact with the adhesive composition (18) present on the eyelashes (See Figure 6), moving the applicator (40) away from the eyelashes, so as to release fibers (34) which adhere to the eyelashes (see Figures 1-7). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the adhesive of Blanc applied to the user’s natural length of the eyelashes as taught by Montiel to provide the visual effect of longer and thicker eyelashes.  It further would have been obvious to one having ordinary skill in the art before the effective fling date to have the length of which the adhesive composition is applied be in a range from 1 to 70% of the natural length of the eyelashes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, the adhesive composition (A) is applied to at least part of the eyelashes in a continuous or discontinuous manner (page 15, line 9).
Regarding claim 3, the adhesive composition (A) that is applied on the eyelashes, from the roots of the eyelashes, over a length of the eyelashes ranging from about 0.1 mm to about 10 mm (page 15, lines 10-25).
Regarding claim 5, the step is carried out by bringing fibers (12) into contact with the top or lower part of an upper fringe of eyelashes (See Figure 1A).
Regarding claim 6, the fibers (12) are brought into contact with the same part of the upper fringe of eyelashes, which was treated by the adhesive composition (see Figure 1B).
Regarding claim 7, the step is carried out by bringing fibers (11) into contact with the top part of the upper fringe of eyelashes (see Figures 1A-1C).
Regarding claim 8, the applicator (11) is brought close to the eyelashes in a tangential movement until the fibers (12) contact the adhesive composition (A) (see Figures 1A-1C).
Regarding claim 9, the fibers (12) are arranged as a bundle of fibers on the applicator (11) (page 3, lines 16-20).
Regarding claim 11, the fibers (12), when borne by the applicator (11), are not linked to one another other than via the applicator (see Figure 1A).
Regarding claim 12, Blanc et al. and Montiel disclose an assembly for the cosmetic treatment of adding fibers (12) to natural eyelashes, comprising an adhesive composition (A) to be applied to the eyelashes, an applicator (11) for retaining releasable fibers (12), the applicator comprises a mechanical system (25) comprising one or more parts that can be moved relative to one another, the mechanical system is configured to pass from a fiber retaining configuration (Figure 4A) to a fiber releasing configuration (Figure 4B) and the mechanical system comprises a spring that grips the fibers between its coils (page 4, lines 4-10), making it possible to bring the fibers into contact with the adhesive composition (A) applied to the eyelashes to enable them to adhere to the composition and to release fibers (see Figure 1A; abstract). The applicator comprises a mechanical system comprising one or more parts that can be moved relative to one another, the mechanical system being configured to pass from a fiber retaining configuration to a fiber releasing configuration (page 4, lines 4-10). The mechanical system comprises a spring (25) that grips the fibers (11) between its coils (see Figure 4B). The spring (25) comprises ends attached to actuating levers that are operated manually (see Figure 4B).
Regarding claim 13, the applicator (11) retains a mixture of fibers that differ from one another in color (page 7, lines 20-22).
Regarding claim 14, an adhesive applicator for applying the adhesive composition the eyelashes (page 16, lines 7-10).
Regarding claim 15, Monteil teaches the adhesive applicator comprises a flocked end piece (col. 4, lines 10-15).
Regarding claim 20, the adhesive composition (A) comprises or is constituted of an adhesive material chosen among pressure sensitive adhesives (page 13, lines 10-15).
Regarding claim 21, the adhesive composition (A) comprises or is constituted of an adhesive material chosen among acrylic polymers or copolymers (page 13, line 20).
Regarding claim 22, the adhesive composition (A) is chosen among the adhesive composition for eyelashes is an acrylates/ethylhexyle acrylate copolymer.
Regarding claim 24, the adhesive applicator comprises a flocked end piece (col. 4, lines 10-15 Montiel).
Regarding claims 23 and 25, wherein one abutment of the applicator is movable along the longitudinal axis when actuating the push button and the other abutment is immobile, Blanc teaches the springs being able to be stretch and contracted to release the fibers (page 4, lines 5-10) but is silent has to what end of the spring creates the movement.  It would have been an obvious matter of design choice to have one end of a spring be immobile, since applicant has not disclosed that have one end be immobile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with if both ends were capable of moving to create the opening and closing of the spring.
Regarding claim 25, Blanc et al. disclose a cosmetic treatment method for adding fibers to natural hair fibers, comprising applying an adhesive composition (A) to at least part of the user’s hair (Abstract), providing an applicator (12) on which fibers are borne, the fibers being substantially parallel to one another on the applicator the fibers present a first end portion and a second end portion of the fibers being borne by the applicator by the first end portion the second end portion being a free end (see Figure 1 and 4B), bringing fibers (12) borne by an applicator (11) into contact with the adhesive composition (A) present on the user’s hair (Abstract), moving the applicator (11) away from the user’s hair, so as to release fibers (12) which adhere to the user’s hair the fibers being substantially parallel to one another on the applicator (see Figure 1 and Figure 4A; Abstract). Blanc does not disclose the length on which the adhesive composition is applied being a range from 1 to 70% of the natural length of the eyelashes and the eyelashes being in contact with a root of the user’s eyelashes. Montiel teaches a cosmetic treatment method for adding fibers to natural eyelashes, comprising applying an adhesive composition (18) to at least part of the eyelashes (Figure 6), bringing fibers (34) borne by an applicator (40) into contact with the adhesive composition (18) present on the eyelashes near the root (See Figure 6), moving the applicator (40) away from the eyelashes, so as to release fibers (34) which adhere to the eyelashes (see Figures 1-7). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the adhesive of Blanc applied to the user’s natural length of the eyelashes as taught by Montiel to provide the visual effect of longer and thicker eyelashes.  It further would have been obvious to one having ordinary skill in the art before the effective fling date to have the length of which the adhesive composition is applied be in a range from 1 to 70% of the natural length of the eyelashes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Blanc does not disclose a cosmetic treatment being applied to the use’s eyelashes, Blanc teaches the fibers and adhesive used to treat “hair area, the eyebrows or beard” and Montiel is a teaching of using the applicator on eyelashes, therefore one having ordinary skill in the art would be compelled to use the device on the user’s eyelashes as taught by Montiel with the adhesive applicator of Montiel.
In response to applicant’s argument that Blac does not disclose nor suggest a step of brining fibers borne by an applicator into contact with the eyelashes and with said adhesive composition present on said eyelashes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant’s argument that the Examiner is silent regarding a spring compressed or released along the longitudinal axis, Examiner pointed to Figures 4A and 4B which clearly show a spring in the compressed state and in the released state along it’s longitudinal axis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/1/2022